Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-20 are pending and currently under consideration for patentability.    
Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Claim Objections
Claim 9 objected to because of the following informalities:  “materil” is spelled wrong and should be spelled “material” in line 2.  Appropriate correction is required.
Claim 2 objected to because of the following informalities:  “bacteriocidal” is spelled wrong and should be spelled “bactericidal” in line 2.  Appropriate correction is required.
Claim 3 objected to because of the following informalities:  “bacteriocidal” is spelled wrong and should be spelled “bactericidal” in line 2.  Appropriate correction is required.
The use of the term Telfa, Kendall, Aquacel, Xeroform, and Molnlycke which are trade names or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
Claim 1 recites the limitation "the inner layer" and “the intermediate layer” in line 3 and line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the cushioned layer” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 are also rejected as they are dependent on claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PGPUB 20160008576 A1) in view of Coulthard (US 20100305490 A1).
Regarding Claim 1, Lee teaches a percutaneous tube dressing (dressing, 10) with multiple concentric overlapping layers (abstract) comprising: 
a treatment layer sized to cover a percutaneous tube closure site (bottom component, 400)(paragraph 0068)(figure 2); 
an absorbent layer (third components, 300)(paragraph 0071)(figure 2) on top of the inner layer (400); and 
an impermeable layer (intermediate layer, 200) material sized to cover and surround the intermediate layer (300) and treatment layer (400) having an adhesive portion (adhesive strips, 1040) (figure 13A) configured to attach to skin surrounding the percutaneous tube closure site (outer layer, 100 or 130); 
Lee fails to explicitly disclose wherein the absorbent layer is sized to cover and surround the treatment later; and the treatment layer, absorbent layer, and impermeable layer are concentric overlapping layers having increasing sizes or diameters, so that when stacked, each layer completely covers the layer below.
Coulthard is in the field of the layered pressure dressings (abstract) and teaches wherein the absorbent layer (absorbent layer, 228) is sized to cover and surround the treatment layer (interference layer, 220) (paragraph 0046) (figure 2). And the treatment layer (220), absorbent layer (228), and impermeable layer (cover, 244) are concentric overlapping layers having increasing sizes or diameters, so that when stacked, each layer completely covers the layer below. (figure 2). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the layer sizes of Lee with the teaching of Coulthard. The motivation for doing so would have been to enable the absorbent layer to absorb liquids that flow around the edges of the interference layer, while the cover layer enables the containment of the liquids that flow around the edges of the absorbent layer and thereby ensure the containment of any liquids that are not readily absorbed and so that the dressing is properly sized to fit the tissue site (Coulthard, paragraph 0048) 

Regarding Claim 2, Lee in view of Coulthard teaches the percutaneous tube dressing of claim 1. Lee teaches wherein the treatment layer (bottom component, 400) is a single layer of antimicrobial, bactericidal or hemostatic or medicinal agents including an analgesic, CBD, or marijuana derived substance (paragraph 0068) (figure 2).

Regarding Claim 3, Lee in view of Coulthard teaches the percutaneous tube dressing of claim 1.  Lee teaches wherein the treatment layer (400) having antimicrobial, bactericidal or hemostatic or medicinal agents including include an analgesic, CBD, or marijuana derived substance (paragraph 0068) . 
Lee in view of Coulthard discloses the claimed  invention except for the treatment layer is a combination of layers.  It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to duplicate the treatment layer of Lee since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St.Regis PaperCo.v. BemisCo.,193 USPQ 8. The motivation for doing so would be to provide redundancy in the event that the first treatment layer is damaged. 

Regarding Claim 4, Lee in view of Coulthard teaches the percutaneous tube dressing of claim 1, however Lee fails to teach wherein the impermeable layer Is configured to prevent leakage of body secretions or fluids. Coulthard teaches wherein the impermeable layer (244) is configured to prevent leakage of body secretions or fluids from the percutaneous tube dressing (paragraph 0078)(figure 2). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tube dressing of Lee to include an impermeable layer configured to prevent leaks, similar to that disclosed by Coulthard in order to prevent the leaking of any liquids that are not already absorbed (Coulthard, paragraph 0053). 

Regarding Claim 5, Lee in view of Coulthard teaches the percutaneous tube dressing of claim 1.  However Lee fails to teach wherein the impermeable layer is configured to help prevent microbes from entering the body. Coulthard teaches wherein the impermeable layer (244) is configured to help prevent microbes from entering the body around the percutaneous device (dressing, 104) from the outside of the percutaneous tube dressing (tissue site, 108). (paragraph 0078)(figure 2). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tube dressing of Lee to teach an impermeable later configured to prevent microbes from entering the body  similar to that disclosed by Coulthard in to maintain the seal around the dressing and thereby prevent contamination of the dressing (Coulthard, paragraph 0078). 

Regarding Claim 7, Lee in view of Coulthard teaches the percutaneous tube dressing of claim 1. Lee teaches wherein the treatment layer (200), absorbent layer (300) and impermeable layer (400) include a keyhole sized (passages, 250, 350 and 450) to fit the percutaneous tube (paragraph 0070 and 0079)(figure 13B).

Regarding Claim 8, Lee in view of Coulthard teaches the percutaneous tube dressing of claim 1. Lee further teaches a second dressing having a cushioned layer (base member, 1010) configured to attach to skin at a second location (securement, 1000) (paragraph 0079) (figure 13B) having one or more adhesive strips (adhesive strips, 1040) configured to couple with the percutaneous tube to prevent the percutaneous tube from dislodging (paragraph 0079) (figure 13b).

	Regarding Claim 9, Lee teaches a percutaneous tube dressing with multiple concentric overlapping layers (abstract) comprising: 
an inner layer (400) is a treatment material sized to cover a percutaneous tube closure site (paragraph 0068)(figure 2); 
an intermediate layer (300) is an absorbent material is on top of the inner layer (400)(paragraph 0071)(figure 2); and
 an outer layer (200) sized is an impermeable material to cover and surround the inner layer (400) and intermediate layer (300) having an adhesive portion (adhesive strips, 1040) configured to attach to skin surrounding the percutaneous tube closure site (paragraph 0065); 
Lee fails to explicitly disclose wherein the absorbent layer is sized to cover and surround the treatment later; and the treatment layer, absorbent layer, and impermeable layer are concentric overlapping layers having increasing sizes or diameters, so that when stacked, each layer completely covers the layer below.
	Coulthard is in the field of the layered pressure dressings (abstract) and teaches wherein the absorbent layer (absorbent layer, 228) is sized to cover and surround the treatment layer (interference layer, 220) (paragraph 0046) (figure 2). And the treatment layer (220), absorbent layer (228), and impermeable layer (cover, 244)  are concentric overlapping layers having increasing sizes or diameters, so that when stacked, each layer completely covers the layer below. (figure 2). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the layer sizes of Lee with the teaching of Coulthard. The motivation for doing so would have been to enable the absorbent layer to absorb liquids that flow around the edges of the interference layer, while the cover layer enables the containment of the liquids that flow around the edges of the absorbent layer and thereby ensure the containment of any liquids that are not readily absorbed and so that the dressing is properly sized to fit the tissue site (Coulthard, paragraph 0048).

Regarding Claim 10, Lee in view of Coulthard teaches the percutaneous tube dressing of claim 9.  Lee teaches wherein the inner layer (400) is a single layer of the treatment material having antimicrobial, bactericidal or hemostatic or medicinal agents including an analgesic, CBD, or marijuana derived substance (paragraph 0068) (figure 2).

Regarding Claim 11, Lee in view of Coulthard teaches the percutaneous tube dressing of claim 9, Lee teaches wherein the inner layer (400) is a treatment material having antimicrobial, bactericidal or hemostatic or medicinal agents including include an analgesic, CBD, or marijuana derived substance (paragraph 0068)(figure 2).  Lee in view of Coulthard discloses the claimed  invention except for the treatment layer is a combination of layers.  It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to duplicate the treatment layer of Lee in view of Coulthard since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St.Regis Paper Co.v. BemisCo., 193 USPQ 8. The motivation for doing so would be to provide redundancy in the event that the first treatment layer is damaged.

Regarding Claim 12, Lee in view of Coulthard teaches the percutaneous tube dressing of claim 9, however Lee fails to teach wherein the impermeable material Is configured to prevent leakage of body secretions or fluids. Coulthard teaches wherein the impermeable material (244) is configured to prevent leakage of body secretions or fluids from the percutaneous tube dressing (paragraph 0078)(figure 2). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tube dressing of Lee to include an impermeable layer configured to prevent leaks, similar to that disclosed by Couthard in order to prevent the leaking of any liquids that are not already absorbed (Coulthard, paragraph 0053).

Regarding Claim 14, Lee in view of Coulthard teaches the percutaneous tube dressing of claim 9. Lee teaches wherein the inner layer (200), intermediate layer (300) and outer layer (400) include a keyhole sized (passages, 250, 350 and 450) to fit the percutaneous tube (paragraph 0070 and 0079)(figure 13B).

Regarding Claim 15, Lee in view of Coulthard teaches the percutaneous tube dressing of claim 9.  Lee teaches a fluid transfer bridge further comprising a second dressing having a cushioned layer (base member, 1010) configured to attach to skin (securement, 1000) (paragraph 0079) (Figure 13B) at a second location having one or more adhesive strips (1040) configured to couple with the percutaneous tube (attachment member, 1020) to prevent the percutaneous tube from dislodging (paragraph 0079) (figure 13B).

Regarding Claim 16, Lee teaches a percutaneous tube dressing with multiple overlapping layers (abstract) comprising: 
an inner layer (400) including a treatment material sized to cover a percutaneous tube closure site at a first location (paragraph 0069)(figure 2); 
an intermediate layer (300) including an absorbent material sized to surround the inner layer(400) (paragraph 0071)(figure 2); and 
outer layer (200) including an impermeable material sized to surround the intermediate layer (300) and an adhesive portion (adhesive strips, 1040) configured to attach to skin surrounding the percutaneous tube closure site (paragraph 0065); 
wherein the inner layer (200), the intermediate layer (300) and the outer layer (400) include a keyhole sized (passages, 250, 350, and 450) to fit the percutaneous tube (paragraph 0070 and 0079)(figure 13B); 
a second dressing having a cushioned layer (base layer, 1010) configured to attach to skin at a second location  (paragraph 0079) (figure 13B) having one or more adhesive strips (adhesive strips, 1040) configured to couple with the percutaneous tube to prevent the percutaneous tube from dislodging (paragraph 0065)(paragraph 0071).
Lee fails to explicitly disclose wherein the absorbent layer is sized to cover and surround the treatment later; and the treatment layer, absorbent layer, and impermeable layer are concentric overlapping layers having increasing sizes or diameters, so that when stacked, each layer completely covers the layer below.
Coulthard is in the field of the layered pressure dressings (abstract) and teaches wherein the absorbent layer (absorbent layer, 228) is sized to cover and surround the treatment layer (interference layer, 220) (paragraph 0046) (figure 2). And the treatment layer (220), absorbent layer (228), and impermeable layer (cover, 244) are concentric overlapping layers having increasing sizes or diameters, so that when stacked, each layer completely covers the layer below (figure 2). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the layer sizes of Lee with the teaching of Coulthard. The motivation for doing so would have been to enable the absorbent layer to absorb liquids that flow around the edges of the interference layer, while the cover layer enables the containment of the liquids that flow around the edges of the absorbent layer and thereby ensure the containment of any liquids that are not readily absorbed and so that the dressing is properly sized to fit the tissue site (Coulthard, paragraph 0048)
Regarding Claim 19, Lee and Coulthard teach the percutaneous tube dressing of claim 16. Lee further teach wherein the absorbent material(300) is selected from the group consisting of: Hydrogel/hydrocolloid; and Mepilex (paragraph 0009).

	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PGPUB 2016/0008576 A1) in view of Coulthard (US PGPUB 2010/0305490 A1) as applied to claim 1 and 9 above, and further view of Bjornberg (US PGPUB 2006/0129080 A1).
Regarding Claim 6, Lee in view of Coulthard teaches the percutaneous tube dressing of claim 1, but fails to teach wherein the impermeable layer is a translucent or transparent material configured to allow visualization of the fluids and/or the condition of the intermediate layer which can aid in the indication of a need to replace the percutaneous tube dressing.  Bjornberg is in the field of wound dressings (abstract) and teaches wherein the impermeable layer (field carrier layer, 10) is a translucent or transparent material (paragraph 0047) (figure 1a) configured to allow visualization of the fluids and/or the condition of the intermediate layer (absorbent core, 12) which can aid in the indication of a need to replace the percutaneous tube dressing (paragraph 0047).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the impermeable layer of Lee in view of Coulthard to include a translucent material similar to that disclosed by Bjornberg to allow the absorbent to be inspected and thereby determine if the absorbent layer is becoming saturated (Bjornberg, paragraph 0047).
Regarding Claim 13, Lee in view of Coulthard teaches the percutaneous tube dressing of claim 9, but fails to teach wherein the impermeable layer is a translucent or transparent material configured to allow visualization of the fluids and/or the condition of the intermediate layer which can aid in the indication of a need to replace the percutaneous tube dressing.  Bjornberg is in the field of wound dressings (abstract) and teaches wherein the impermeable layer (field carrier layer, 10) is a translucent or transparent material (paragraph 0047) (figure 1a) configured to allow visualization of the fluids and/or the condition of the intermediate layer (absorbent core, 12) which can aid in the indication of a need to replace the percutaneous tube dressing (paragraph 0047).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the impermeable layer of Lee in view of Coulthard to include a translucent material similar to that disclosed by Bjornberg to allow the absorbent to be inspected and thereby determine if the absorbent layer is becoming saturated (Bjornberg, paragraph 0047). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PGPUB 2016/0008576 A1) in view of Coulthard (US PGPUB 2010/0305490 A1) as applied to claim 16 above, and further view of Davis (US 5372586 B1).
Regarding Claim 17, Lee in view of Coulthard teaches the percutaneous tube dressing of claim 16. However, Lee and Coulthard fail to teach wherein the outer layer of material is selected from the group consisting of: Opsite- impermeable; Tegaderm- semi-permeable; Dermaview - permeable; Biopatch - antibacterial; Quickelot - hemostatic; and Lidocaine topical. Davis is in the field of adhesive dressings (abstract) teaches wherein the outer layer of material is Tegaderm- semi-permeable (column 4, lines 45-49).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the outer layer of material of Lee in view of Coulthard to include an antibacterial material similar to that disclosed by Davis to allow the absorbent to be inspected and thereby determine if the absorbent layer is becoming saturated as suggested by David in column 4, lines 45-49.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PGPUB 2016/0008576 A1) in view of Coulthard (US PGPUB 2010/0305490 A1) as applied to claim 16 above, and further view of McMaken (US PGPUB 2007/0293800A1).
Regarding Claim 17, Lee in view of Coulthard teaches the percutaneous tube dressing of claim 16. However, Lee and Coulthard fail to teach, wherein the treatment material is selected from the group consisting of: CBC infused; Marijuana component; Zinc; and Silvadene. McMaken is in the field of antimicrobial articles for use with a percutaneous device (abstract) and teaches wherein the treatment material is Zinc (paragraph 0032). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the treatment material of Lee in view of Coulthard to include Zinc similar to that disclosed by McMaken to prevent the microbial growth on the dressing and thereby prevent the spread of infection as suggested by McMaken in paragraph 0032.
	
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PGPUB 2016/0008576 A1) in view of Coulthard (US PGPUB 2010/0305490 A1) as applied to claim 1 above, and further view of Tollini (US 6447486 B1).
Regarding Claim 20, Lee in view of Coulthard teaches the percutaneous tube dressing of claim 1, however, fail to teach wherein the cushioned layer is a cushioning material selected from the group consisting of: Dermafoam/duoderm; Telfa; Kendall; Aquacel foam pro; Xeroform; Antimicrobial; Molnlycke; and Silicone.  Tollini is in the field of tubing securing devices (column 1, lines 13-14) and teaches wherein the cushioned layer (silicone grid pattern structure, 65) is a cushioning material consisting of Silicone (column 9, lines 54-65).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cushioned layer of Lee in view of Coulthard to include siloicone similar to that disclosed by Tollini to improve gripping of the silicone tubing and thereby prevent the tubing from the from shifting. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20070010778 A1, US 20100331785 A1, and  US 2019/0008690 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATE ELIZABETH STRACHAN/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ANDREW J MENSH/Primary Examiner, Art Unit 3781